Citation Nr: 1641593	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  08-29 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for service-connected major depressive disorder prior to April 9, 2012, and a disability rating in excess of 70 percent thereafter. 

2. Entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with limitation of motion.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and Dependents' Educational Assistance (DEA) benefits prior to April 9, 2012.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to June 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating action by a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for major depressive disorder and assigned such an initial 30 percent disability rating and continued the rating assigned, 20 percent, to the Veteran's service-connected lumbar spine disability. 

In July 2009, the Veteran appeared at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the record. 

Most recently, in August 2012, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

The RO, in a June 2013 rating decision, granted a TDIU, and in a November 2014 rating decision, granted DEA benefits, each effective April 9, 2012, pursuant to the Veteran's November 2011 claim of entitlement to a TDIU.  However, the issue of entitlement to a TDIU is part and parcel of the Veteran's increased rating claims, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and the issue of entitlement to a TDIU, and the coincident DEA benefits, prior to April 9, 2012, the balance of the appellate period of the increased rating claims, remains on appeal.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent VA examination of his lumbar spine in March 2012, more than four years ago.  The March 2012 VA examination is inadequate.  The examiner did not include report of the Veteran's range of motion of the lumbar spine considering both active and passive motion.  New case law provides a precedential finding that 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  On remand, the AOJ should afford the Veteran a new VA examination to obtain updated evidence as to the severity of the Veteran's lumbar spine disability, with adequate range of motion testing results, and to obtain a retrospective opinion as to the Veteran's employability prior to April 9, 2012.

The Veteran last underwent VA examination of his major depressive disorder in April 2012, more than four years ago.  The last statement submitted on the Veteran's behalf by his representative is dated in June 2009, and he has not asserted that the Veteran's disability has worsened since the last VA examination.  While VA treatment records dated as recently as February 2016 are of record, such do not contain sufficient evidence to evaluate the severity of the Veteran's psychiatric disability.  On remand, the AOJ should afford the Veteran a new VA examination to obtain updated evidence as to the severity of the Veteran's major depressive disorder and to obtain a retrospective opinion as to the Veteran's employability prior to April 9, 2012.

Review of the Veteran's claims file indicates that in October 2000, he was in receipt of funds related to the VA vocational rehabilitation program.  Evidence of his participating in such a program is relevant to his TDIU claim.  On remand, the AOJ should obtain the Veteran's VA vocational rehabilitation folder.

The Veteran's most recent VA treatment records associated with the claims file are dated in February 2016, and on remand, the AOJ should obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his VA vocational rehabilitation folder and his updated VA treatment records dated since February 2016.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. After the above development is completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected lumbar spine disability.  The examiner should note all relevant pathology and functional impairment; and all indicated tests should be conducted, specifically to include range of motion testing of the lumbar spine considering both active and passive motion.

The examiner should provide a retrospective opinion as to the Veteran's employability and his service-connected lumbar spine disability, specifically, for the period prior to April 9, 2012, beginning in May 2005.

3. After the above development is completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected major depressive disorder.  The examiner should note all relevant pathology and functional impairment.

The examiner should provide a retrospective opinion as to the Veteran's employability and his service-connected major depressive disorder, specifically, for the period prior to April 9, 2012, beginning in May 2005.

The claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner(s) should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record, specifically considering adjudication of the Veteran's claim of entitlement to a TDIU prior to April 9, 2012, pursuant to 38 C.F.R.      § 4.16(a) and (b) and whether referral of the claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service is warranted.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




